Exhibit 10.26d

FOURTH AMENDMENT

TO THE

STOCKHOLDERS AGREEMENT

DATED AS OF OCTOBER 25, 2005

BETWEEN

FGIC CORPORATION

THE PMI GROUP, INC.,

BLACKSTONE CAPITAL PARTNERS IV L.P.,

BLACKSTONE CAPITAL PARTNERS IV-A L.P.,

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP IV-A L.P.,

CYPRESS MERCHANT BANKING PARTNERS II L.P.,

CYPRESS MERCHANT BANKING II C.V.,

CYPRESS SIDE-BY-SIDE, LLC,

55TH STREET PARTNERS II L.P.,

CYPRESS FGIC INVESTORS LLC,

CIVC/FGIC INVESTMENT COMPANY LLC

CIVC PARTNERS FUND III, L.P.

CIVC PARTNERS FUND IIIA, L.P.

AND THE

MANAGEMENT INVESTORS



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO THE STOCKHOLDERS AGREEMENT

This FOURTH AMENDMENT TO THE STOCKHOLDERS AGREEMENT (this “Amendment”) is made
as of October 25, 2005, and is among the parties signatory hereto.

BACKGROUND

1. FGIC Corporation (as successor by merger to Falcons Acquisition Corp.), a
Delaware corporation (the “Company”), The PMI Group, Inc., a Delaware
corporation (together with any Affiliated transferee within the contemplation of
Section 2.5 of the Agreement (as defined below), “PMI”), Blackstone Capital
Partners IV L.P., a Delaware limited partnership (“BCP IV”), Blackstone Capital
Partners IV-A L.P., a Delaware limited partnership (“BCP IV-A”) and Blackstone
Family Investment Partnership IV-A L.P., a Delaware limited partnership (“BFIP
IV-A,” and together with BCP IV, BCP IV-A and any other Affiliated transferee
within the contemplation of Section 2.5, “Blackstone”), Cypress Merchant Banking
Partners II L.P., a Delaware limited partnership (“Cypress Onshore”), Cypress
Merchant Banking II C.V., a Netherlands limited partnership (“Cypress
Offshore”), Cypress Side-by-Side LLC, a Delaware limited liability company
(“Cypress Side-by-Side”), 55th Street Partners II L.P, a Delaware limited
partnership (“Cypress 55th Street”), Cypress FGIC Investors LLC, a Delaware
limited liability company, as a “Cypress Vehicle” (as described below)
(“Cypress/FGIC,” and together with Cypress Onshore, Cypress Offshore, Cypress
Side-by-Side, Cypress 55th Street, any other “Cypress Vehicle,” any “Cypress
Coinvestor” (as described below) and any other Affiliated transferee within the
contemplation of Section 2.5 of the Agreement, “Cypress”), CIVC/FGIC Investment
Company LLC, a Delaware limited liability company, as a “CIVC Vehicle” (as
described below) (“CIVC/FGIC”), CIVC Partners Fund III, L.P., a Delaware limited
partnership (“CIVC Fund III”), CIVC Partners Fund IIIA, L.P., a Delaware limited
partnership (“CIVC Fund IIIA,” and together with CIVC/FGIC, CIVC Fund III, any
other “CIVC Vehicle” and any other Affiliated transferee within the
contemplation of Section 2.5 of the Agreement, “CIVC”; and together with PMI,
Blackstone and Cypress, the “Investors”) and the management investors listed on
Annex A to the Agreement and any other management investors who subsequently
become a party to the Agreement (the “Management Investors”) pursuant to the
Agreement have entered into a Stockholders Agreement dated as of August 3, 2003,
as amended by the First Amendment thereto dated as of December 18, 2003, the
Second Amendment thereto dated as of February 25, 2004 and the Third Amendment
thereto dated as of July 14, 2004 (as so amended, the “Agreement”). Capitalized
terms used and not otherwise defined herein have the meanings set forth in the
Agreement.

2. The parties hereto desire to provide for the election of a Management
Director (as defined below).

3. The parties hereto desire to amend the Agreement in order to provide for such
election and to effect certain other changes to the Agreement.

 

- 2 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties, intending legally to be bound, agree as follows:

 

  1. Amendments to Article I.

Section 1.2 of the Agreement is hereby amended by amending the definition of
“Quorum” to read in its entirety as follows:

“Quorum” means a majority of the directors serving on the Company Board and
shall include all of the director-designees of each of PMI, Blackstone and
Cypress (or, with respect to any such Investor, a majority of such Investor’s
director-designees if a majority of such Investor’s director-designees so
consents); provided, however, that any action of the Company Board specified in
Article III that may be approved by the director-designees of certain
Investor(s) shall be approved by a vote of such director-designees of such
Investor(s) without a Quorum; provided further, that for the purposes of
determining whether a quorum is present under this definition of “Quorum,” the
Management Director will not be treated as a director present at any particular
meeting, or a member of the Company Board. The bylaws of the Company will
include a provision to prevent any person from denying a Quorum.

 

  2. Amendments to Article III.

(a) Section 3.1(a) of the Agreement is hereby amended by deleting the
penultimate sentence thereof in its entirety and replacing it with the
following:

Subject to the next two succeeding sentences, the Company Board shall be
comprised of 14 members, which number shall decrease to the extent that any of
PMI, Blackstone, Cypress or CIVC lose the right to designate a director pursuant
to this Section 3.1(a) or pursuant to Section 3.1(g). Notwithstanding the
immediately preceding sentence, the Company Board, by resolution duly adopted
(including the affirmative vote of a majority of the director-designees of each
of the Principal Investors), may increase the number of directors to one more
than the number of directors determined in accordance with the preceding
sentence; provided, however, that the directorship created by such increase
shall be filled only by a member of management of the Company, which individual
shall be agreed upon and designated by the Principal Investors (the “Management
Director”) and who shall have the voting rights specified in Section 3.1(f); and
provided further, that the Management Director shall not be considered a
director-designee of any of the Investors or Principal Investors for purposes of
this Agreement. In the event that the directorship created by the increase
described in the preceding sentence becomes vacant and the Principal Investors
cannot agree upon, and designate, a new Management Director, the number of
members comprising the Company Board shall decrease by one.

 

- 3 -



--------------------------------------------------------------------------------

(b) Section 3.1(f) of the Agreement is hereby amended and restated to read in
its entirety as follows:

(f) Special Voting Provisions. (i) The director-designee of CIVC shall vote on
any matter presented to the Company Board, except as otherwise set forth in this
Agreement. The Certificate of Incorporation will provide that CIVC’s
director-designee will not be entitled to vote on a matter if (A) the number of
votes to be cast with respect to such matter (not including the vote of CIVC’s
director-designee and, if the matter relates to the election of officers of the
Company, other than the Chief Executive Officer and the President, not including
the vote of the Management Director) would be evenly divided, or (B) the number
of votes to be cast in favor of such matter would be one or two votes more or
less than the number of votes to be cast against the matter to be voted on (in
each case not including the vote of CIVC’s director-designee and not including
the vote of the Management Director if the matter relates to the election of
officers of the Company, other than the Chief Executive Officer and the
President); provided, however, that CIVC’s director-designee shall be entitled
to vote on a matter where the number of votes to be cast in favor of such matter
would be two votes more or less than the number of votes to be cast against the
matter to be voted on if the matter does not relate to the election of officers
of the Company or relates to the election of the Chief Executive Officer or the
President of the Company or if the Management Director is not present at the
meeting at which such vote is held. In addition, CIVC shall use its reasonable
best efforts to cause its director-designee to abstain in accordance with the
terms of this Agreement and the Certificate of Incorporation. CIVC agrees that
reasonable best efforts shall include removing its director-designee and
designating a new director-designee if its director-designee does not abstain in
accordance with the terms of this Agreement and the Certificate of Incorporation
of the Company.

(ii) If elected pursuant to and in accordance with Section 3.1(a), the
Management Director shall have the voting rights specified in this subsection
(ii). The Certificate of Incorporation will provide that the Management Director
will be entitled to vote only on the election of officers of the Company, other
than the Chief Executive Officer and the President; provided, however, that the
Management Director will not be entitled to vote on the election of an officer
if (A) the number of votes to be cast with respect to such election (not
including the vote of the Management Director and the CIVC director-designee)
would be evenly divided, or (B) the number of votes to be cast in favor of such
election would be one or two votes more or less than the number of votes to be
cast against such election (in each case not including the vote of the
Management Director and the CIVC director-designee); provided, however, that the
Management Director shall be entitled to vote on a matter relating to the
election of officers of the Company (other than the Chief Executive Officer or
the President) where the number of votes to be cast in favor of such election
would be two votes more or less than the number of votes to be cast against such
election if

 

- 4 -



--------------------------------------------------------------------------------

the CIVC director-designee is not present at the meeting at which such vote is
held. The Principal Investors shall use their reasonable best efforts to cause
the Management Director to abstain in accordance with the terms of this
Agreement and the Certificate of Incorporation. The Principal Investors agree
that reasonable best efforts shall include removing the Management Director and
designating a new Management Director if the Management Director does not
abstain in accordance with the terms of this Agreement and the Certificate of
Incorporation of the Company.

(c) Section 3.1(h) of the Agreement is hereby amended and restated to read in
its entirety as follows:

(h) Removal and Replacement. Each of the Investors shall be entitled at any time
(with or without cause) to cause any or all of its director-designees nominated
pursuant to Section 3.1(a) (including any Independent Director) to be removed
from the Company Board, and in such event the Investors will take such action as
is reasonably required to effectuate such removal; provided, however, that the
Management Director, if elected pursuant to and in accordance with
Section 3.1(a), may be removed at any time (with or without cause) by the vote
of a majority of the Principal Investors. In the event that a vacancy is created
at any time by the death, disability, retirement, resignation or removal (with
or without cause) of any director specified in Section 3.1(a), (i) the Investors
and the Company shall cause the vacancy created thereby to be filled by an
appropriate individual as specified in Section 3.1(a) as soon as reasonably
practicable and (ii) the Company Board shall not take any material action over
the objection of any of PMI, Blackstone, Cypress or CIVC with a pending vacancy
on the Company Board until a replacement director has been designated by the
appropriate Investor pursuant to clause (i) and elected to the Company Board;
provided that the foregoing restriction against taking material action (x) will
terminate 10 Business Days after the creation of such vacancy if no replacement
director has been designated by such time and (y) will not apply in the case of
a pending vacancy with respect to the position to be held by the Management
Director.

(d) The first sentence of Section 3.2 and Section 3.2(a) of the Agreement are
hereby amended and restated to read in their entirety as follows:

Approval Rights. Except as provided in this Section 3.2 or as required by Law,
all decisions of the Company Board will be made by a majority vote of the
directors present at a meeting of the Company Board at which a Quorum is
present; provided, however, that if pursuant to Section 3.1(f), CIVC’s
director-designee or the Management Director, or both, are not entitled to vote
on a matter, CIVC’s director-designee or the Management Director, or both, as
the case may be, shall be regarded as not present at the meeting for purposes of
determining whether a majority vote of the Company Board has been obtained.

 

- 5 -



--------------------------------------------------------------------------------

(a) Prior to the third anniversary of the Closing Date, the Company shall only
consummate an IPO or Qualified IPO (including taking all customary actions with
respect to an IPO or Qualified IPO, as the case may be) upon the affirmative
vote of all of the directors serving on the Company Board other than the
director-designee of CIVC and the Management Director, if any, and from and
after the fifth anniversary of the Closing Date, the affirmative vote of a
majority of the director-designees of two of the three Principal Investors, in
each case involving such terms (including the number of shares to be offered by
the Company for its own account) as they determine in good faith, and if they so
direct, the Company will use all or a portion of the net proceeds thereof to
redeem Preferred Shares.

(e) The last sentence of Section 3.3 of the Agreement is hereby amended and
restated to read in its entirety as follows:

Unless each Investor otherwise agrees, the board of directors of Financial
Guaranty Insurance Company and each committee thereof, if any, shall be composed
of the same directors and with the same voting rights and restrictions as the
Company Board and its corresponding committees; provided, however, that, except
upon the direction of the Principal Investors, the board of directors of
Financial Guaranty Insurance Company shall not include the Management Director.

 

  3. Amendment to Article IX.

(a) Section 9.3(a) of the Agreement is hereby amended by amending and restating
the third sentence thereof as follows:

Furthermore, Sections 3.2(a), 3.5(a) and 3.6(a) may not be amended or waived
without the consent of the Company Board, which consent shall require the
affirmative vote of all of the directors serving on the Company Board other than
the director-designee of CIVC and the Management Director.

 

  4. Miscellaneous.

Except as specifically amended by this Amendment, the provisions of the
Agreement shall remain in full force and effect.

[Remainder of Page Intentionally Left Blank.]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
individuals whose names appear below and by the duly authorized representatives
of each party hereto as of the first date written above.

 

FGIC CORPORATION By:  

/s/ Frank J. Bivona

Name:   Frank J. Bivona Title:   Chief Executive Officer THE PMI GROUP, INC. By:
 

/s/ Bradley M. Shuster

Name:   Bradley M. Shuster Title:  

President, International and

Strategic Investments

BLACKSTONE CAPITAL PARTNERS IV L.P. By:  

Blackstone Management Associates IV L.L.C.,

its General Partner

By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   Senior Managing Director BLACKSTONE CAPITAL
PARTNERS IV-A L.P. By:  

Blackstone Management Associates IV L.L.C.,

its General Partner

By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   Senior Managing Director

 

- 7 -



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT

PARTNERSHIP IV-A, L.P.

By:  

Blackstone Management Associates IV L.L.C.,

its General Partner

By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   Senior Managing Director
CYPRESS MERCHANT BANKING PARTNERS II L.P. By:  

Cypress Associates II LLC,

as general partner

By:  

/s/ William L. Spiegel

Name:   William L. Spiegel Title:   Managing Director CYPRESS MERCHANT BANKING
II, C.V. By:  

Cypress Associates II LLC,

as managing general partner

By:  

/s/ William L. Spiegel

Name:   William L. Spiegel Title:   Managing Director CYPRESS SIDE-BY-SIDE LLC
By:  

/s/ William L. Spiegel

Name:   William L. Spiegel Title:   Managing Director

 

- 8 -



--------------------------------------------------------------------------------

55TH STREET PARTNERS II L.P. By:  

Cypress Associates II LLC,

as general partner

By:  

/s/ William L. Spiegel

Name:   William L. Spiegel Title:   Managing Director CYPRESS FGIC INVESTORS LLC
By:  

Cypress Merchant Banking Partner II L.P.,

as Managing Member

By:  

Cypress Associates II LLC,

as general partner

By:  

/s/ William L. Spiegel

Name:   William L. Spiegel Title:   Managing Director  

CIVC/FGIC INVESTMENT COMPANY LLC

as a CIVC Vehicle (as defined herein)

By:  

CIVC Partners, L.P.,

its Managing Member

By:  

CIVC Management GP, LLC,

its General Partner

By:  

/s/ Daniel G. Helle

Name:   Daniel G. Helle Title:   Partner

 

- 9 -



--------------------------------------------------------------------------------

CIVC PARTNERS FUND III, L.P. By:  

CIVC GP III, L.P.,

its General Partner

By:  

GP III, LLC

its General Partner

By:  

/s/ Daniel G. Helle

Name:   Daniel G. Helle Title:   Partner CIVC PARTNERS FUND IIIA, L.P. By:  

CIVC GP IIA, L.P.,

its General Partner

By:  

CIVC GP, LLC

its General Partner

By:  

/s/ Daniel G. Helle

Name:   Daniel G. Helle Title:   Partner

 

- 10 -



--------------------------------------------------------------------------------

Thomas J. Adams

/s/ Thomas J. Adams

Frank J. Bivona

/s/ Frank J. Bivona

Jeffrey R. Fried

/s/ Jeffrey R. Fried

Howard C. Pfeffer

/s/ Howard C. Pfeffer

Timothy S. Travers

/s/ Timothy S. Travers

 

- 11 -